ACCEPTED
                                                                                         03-13-00762-CV
                                                                                                 6158737
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    7/21/2015 2:18:35 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                      CAUSE NO. 03-13-00762-CV
               ________________________________________
                                                                   FILED IN
                   IN THE THIRD COURT OF APPEALS 3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                            AUSTIN, TEXAS
                                                      7/21/2015 2:18:35 PM
               ________________________________________
                                                               JEFFREY D. KYLE
                                                                    Clerk
                             FAKHREALAM ATIQ,

                                                Appellant,

                                      v.

                           COTECHNO GROUP, INC.

                                           Appellee.
               ________________________________________

               MOTION FOR EXTENSION OF TIME
TO FILE APPELLEE’S MOTION FOR REHEARING OR MOTION FOR EN
                   BANC RECONSIDERATON
            ________________________________________

    On Appeal from the 207th Judicial District Court of Hays County, Texas
              ________________________________________



                                       Tracy J. Willi
                                       Texas State Bar No. 00784633
                                       Willi Law Firm, P.C.
                                       9600 Escarpment Blvd., Ste. 745, PMB 34
                                       Austin, Texas 78749
                                       Tel. (512) 288-3200
                                       Fax (512) 288-3202
                                       twilli@willi.com

                                       ATTORNEY FOR APPELLEE,
                                       COTECHNO GROUP, INC.
 MOTION FOR EXTENSION OF TIME TO FILE APPELLEE’S MOTION FOR
    REHEARING OR MOTION FOR EN BANC RECONSIDERATION

      CoTechno Group, Inc., Appellee, files this Motion for Extension of Time to File

Appellee’s Motion for Rehearing or Motion for En Banc Reconsideration and would

show this Court as follows.

      The trial court in this case entered an order denying Appellant’s special

appearance on October 23, 2013. On July 9, 2015, this Court issued an opinion reversing

the trial court’s decision. The Appellee’s Motion for Rehearing or Motion for En Banc

Reconsideration is due to be filed on July 24, 2015. Due to conflicts with matters

currently pending on the docket for counsel for Appellee in the Houston First Court of

Appeals and in the Dallas Court of Appeals, counsel for Appellee will not have time to

thoroughly consider or prepare a motion for rehearing in this time period. Pursuant to

Rule 49.8 of the Texas Rules of Appellate Procedure, Appellee files this motion

requesting an extension of thirty days to file its Motion for Rehearing or Motion for En

Banc Reconsideration.

      Therefore, Appellee requests the deadline for Appellee’s Motion for Rehearing or

Motion for En Banc Reconsideration to be extended for thirty days from July 24, 2015, to

August 24, 2015. This motion is filed not for delay but so that justice can be done.




                                            2
                                             Respectfully submitted,


                                             /s/ Tracy J. Willi
                                             Tracy J. Willi
                                             Texas State Bar No. 00784633
                                             Willi Law Firm, P.C.
                                             9600 Escarpment Blvd., Ste. 745, PMB 34
                                             Austin, Texas 78749
                                             (512) 288-3200
                                             (512) 288-3202 (fax)
                                             twilli@willi.com

                                             ATTORNEY FOR APPELLEE,
                                             COTECHNO GROUP, INC.



                         CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with opposing counsel and he is opposed to this
motion.

                                             /s/ Tracy J. Willi
                                             Tracy J. Willi




                                            3
                     CERTIFICATE OF FILING AND SERVICE

        I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record by the same
manner on July 21, 2015 or by facsimile if counsel is not registered for service through
the efs, as follows:

James G. Ruiz
Andrew Schumacher
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701
(512) 370-2818
(512) 370-2850 (fax)

ATTORNEYS FOR APPELLANT,
FAKHREALAM ATIQ

Robert Tyler
Tyler & Casteel
1812 Centre Creek Dr., Suite 110
Austin, TX 78754
(512) 201-1500
(512) 201-1505 (fax)

ATTORNEY FOR APPELLEE,
COTECHNO GROUP, INC.
                                             /s/ Tracy J. Willi
                                             Tracy J. Willi




                                            4